     Case 3:19-cv-00367 Document 1-2 Filed on 10/22/19 in TXSD Page 1 of 27


                                    EXHIBIT A
                                   EXHIBIT A
                           LIST OF ATTORNEYS/PARTIES

       Noah M. Wexler
       ARNOLD & ITKIN, LLP
       6009 Memorial Drive
       Houston, Texas 77007
       Telephone: (713) 222-3800
       Facsimile: (713) 222-3850
       nwexler@arnolditkin.com
       e-service@arnolditkin.com
       Attorney for Plaintiff

2.     Dale M. “Rett” Holidy
       James A. Tatem, III
       GERMER PLLC
       America Tower
       2929 Allen Parkway, Suite 2900
       Houston, Texas 77019
       Telephone: (713) 650-1313
       Facsimile: (713) 739-7420
       rholidy@germer.com
       jtatem@germer.com
       Attorneys for Defendant



                           INDEX OF DOCUMENTS FILED
                             WITH REMOVAL ACTION

                       JOE REYES VS. STATE FARM LLOYDS

             (a)    Plaintiff’s Original Petition
             (b)    Notice of Service of Process and Citation
             (c)    Defendant State Farm Lloyds’ Original Answer
             (d)    Docket Sheet
 Case 3:19-cv-00367 Document 1-2 Filed on 10/22/19 in TXSD Page 2 of 27
                                                                                                      Filed: 8/22/2019 10:26 AM
                                                                                                 JOHN D. KINARD - District Clerk
                                                                                                       Galveston County, Texas
                                         EXHIBIT A                                                       Envelope No. 36182419
                                                                                                            By: Monique McNeal
                                                                                                             8/22/2019 10:55 AM
                                           19-CV-1518
                                  CAUSE NO.

 JOE REYES,                                           §           IN THE DISTRICT COURT OF
                                                       §


        Plaintiff,                                     §


                                                       §


 vs.                                                  §              GALVESTON COUNTY, TEXAS
                                                       §


 STATE FARM LLOYDS,                                    §    Galveston County - 10th District Court
                                 -   -   -      -   -§ --       --    -   --   -   -   -   -   -- --   -   --   -   -




        Defendant.                                     §                           JUDICIAL DISTRICT
                                                       §




                            PLAINTIFF'S ORIGINAL PETITION

TO THE HONORABLE JUDGE OF SAID COURT:

       Joe Reyes ("Mr. Reyes"), Plaintiff herein, files this Original Petition against Defendant

State Farm Lloyds ("State Farm") and, in support of his causes of action, would respectfully show

the Court the following:

                                                 I.

                                          THE PARTIES

       1.      Mr. Reyes is a Texas resident who resides in Galveston County, Texas.

       2.      State Farm is an insurance company doing business in the State of Texas which

may be served through its registered agent for service of process in the State of Texas, Corporation

Service Company, via certified mail at 211 East 7th Street, Suite 620, Austin, Texas 78701-3218.

                                                 II.

                                             I)ISCOVERY

       3.      This case is intended to be governed by Discovery Leve12.



                                     CLAIM FOR RELIEF


       4.      The damages sought are within the jurisdictional limits of this court.


                                             1
                           Status conferece set 11/14/19 emailed to attorney by MM
 Case 3:19-cv-00367 Document 1-2 Filed on 10/22/19 in TXSD Page 3 of 27


                                        EXHIBIT A


                                                 IV.

                                  JURISDICTION AND VENUE

        5.      This court has subject matter jurisdiction of this cause of action because it involves

an amount in controversy in excess of the minimum jurisdictional limits of this Court. No diversity

of citizenship exists in this matter.

        6.      Venue is proper in Galveston County because all or a substantial part of the events

or omissions giving rise to the claim occurred in Galveston County. TEx. Civ. PRAC & REwt CoDE

§ 15.002(a)(1). In particular, the loss at issue occurred in Galveston County.

                                             V.
                                    FACTUAL BACKGIaOUND

        7.      Mr. Reyes is a named insured under a property insurance policy issued by State

Farm under policy number 53ER16844.

        8.      On or about August 22-29, 2017 Hurricane Harvey hit the Texas coast, inclduing

the Friendswood, Texas area, damaging Mr. Reyes' house and other property located at or about

702 Falling Leaf Dr., Friendswood, Texas 77546. Mr. Reyes subsequently filed a claim on his

insurance policy.

        9.      Defendant improperly denied and/or underpaid the claim.

        10.     The adjuster(s) assigned to the claim conducted a substandard investigation and

inspection of the property, prepared a report that failed to include all of the damages that were

obsei-ved during the inspection, and undervalued the damages observed during the inspection.

        11.     This unreasonable investigation led to the underpayment of Plaintiff's claim.
 Case 3:19-cv-00367 Document 1-2 Filed on 10/22/19 in TXSD Page 4 of 27


                                        EXHIBIT A
       12.     Moreover, State Farm performed an outcome-oriented investigation of Plaintiff's

claim, which resulted in a biased, unfair and ineqtiitable evaluation of Plaintiff's losses on the

property.

       13.     Mr. Reyes previously served a notice letter to Defendant under section 542 of the

Texas Insurance Code on February 15, 2019. This letter is attached to Plaintiff's petition.

                                                  VI.

                                      CAUSES OF ACTION

       14.     Each of the foregoing paragraphs is incorporated by reference in the following:

A.     Breach of Contract

       15.     State Farm had a contract of insurance with Plaintiff. State Farm breached the terms

of that contract by wrongfully denying and/or underpaying the claim and Plaintiff was damaged

thereby.

B.     Prompt Payment of Claims Statute

       16.     The failure of State Farm to pay for the losses and/or to follow the statutory time

guidelines for accepting or denying coverage constitutes a violation of Section 542.051 et seq. of

the Texas Insurance Code.

       17.     Plaintiff, therefore, in addition to Plaintiff's claim for damages, is entitled to interest

and attorneys' fees as set forth in Section 542.060 of the Texas Insurance Code.

C.     Bad Faith

       18.     Defendant is required to comply with Chapter 541 of the Texas Insurance Code.

       19.     Defendant violated Section 541.051 of the Texas Insurance Code by:

               (1)     making statements misrepresenting the terms and/or benefits of the policy.

       20.     Defendant violated Section 541.060 by:
Case 3:19-cv-00367 Document 1-2 Filed on 10/22/19 in TXSD Page 5 of 27


                                 EXHIBIT A
          (1)    misrepresenting to Plaintiff a material fact or policy provision relating to

                 coverage at issue;

          (2)    failing to attempt in good faith to effectuate a prompt, fair, and equitable

                 settlement of a claim with respect to which the insurer's liability had

                 become reasonably clear;

          (3)    failing to promptly provide to Plaintiff a reasonable explanation of the basis

                 in the policy, in relation to the facts or applicable law, for the insurer's

                 denial of a claim or offer of a compromise settlement of a claim;

          (4)    failing within a reasonable time to affirm or deny coverage of a claim to

                 Plaintiff or submit a reservation of rights to Plaintiff;.and

          (5)    refusing to pay the claim without conducting a reasonable investigation with

                 respect to the claim;

    21.   Defendant violated Section 541.061 by:

          (1)    making an untrue statement of material fact;

          (2)    failing to state a material fact necessary to make other statements made not

                 misleading considering the circumstances under which the statements were

                 made;

          (3)    making a statement in a manner that would mislead a reasonably prudent

                 person to a false conclusion of a material fact;

          (4)    making a material misstatement of law; and

          (5)    failing to disclose a matter required by law to be disclosed.
  Case 3:19-cv-00367 Document 1-2 Filed on 10/22/19 in TXSD Page 6 of 27


                                       EXHIBIT A
       22.     Defendant knowingly committed the acts complained of. As such, Plaintiff is

entitled to exemplary and/or treble damages pursuant to Texas Insurance Code Section 541.152(a)-

(b).

D.     Attorneys' Fees

       23.     Plaintiff engaged the undersigned attorney to prosecute this lawsuit against

Defendant and agreed to pay reasonable attorneys' fees and expenses through trial and any appeal.

       24.     Plaintiff is entitled to reasonable and necessary attorney's fees pursuant to Texas

Civil Practice and Remedies Code Sections 38.001-38.003 because he is represented by an

attorney, presented the claim to Defendant, and Defendant did not tender the just amount owed

before the expiration of the 30' day after the claim was presented.

       25.     Plaintiff further prays that he be awarded all reasonable attorneys' fees incurred in

prosecuting his causes of action through trial and any appeal pursuant to Sections 541.152 and

542.060 of the Texas Insurance Code.



                                 CONDITIONS PRECEDENT

       26.     All conditions precedent to Plaintiff's right to recover have been fully performed,

or have been waived by Defendant.

                                               VIII.

                                   DISCOVERY REOUESTS

       27.     Pursuant to Rule 194, you are requested to disclose, within fifty (50) days after

service of this request, the information or material described in Rule 194.2(a)-(1).
      Case 3:19-cv-00367 Document 1-2 Filed on 10/22/19 in TXSD Page 7 of 27


                                             EXHIBIT A
             28.       You are also requested to respond to the attached interrogatories, requests for

     production, and requests for admissions within fifty (50) days, in accordance with the instructions

     stated therein.

                                                    IX.
                                                  PRAYER
--        --WHEREFORE, PREMISES CONSIDERED, Joe Reyes prays that, upon final hearing of

     the case, he recover all damages from and against Defendant that may reasonably be established

     by a preponderance of the evidence, and that Mr. Reyes be awarded attorneys' fees through trial

     and appeal, costs of court, pre judgment interest, post judgment interest, and such other and further

     relief, general or special, at law or in equity, to which Mr. Reyes may show himself to be justly

     entitled.

                                                   Respectfully submitted,


                                                   ARNOLD & ITKIN LLP


                                                   /s/Noah M. WexleY
                                                   Noah M. Wexler
                                                   State Bar No. 24060816
                                                   6009 Memorial Drive
                                                   Houston, Texas 77007
                                                   Telephone: (713) 222-3800
                                                   Facsimile: (713) 222-3850
                                                   nwexlergarnolditkin. com
                                                   e-service~r.uarnolditkin.com

                                                   ATTORNEYS FOR PLAINTIFFS
        Case 3:19-cv-00367 Document 1-2 Filed on 10/22/19 in TXSD Page 8 of 27


                                                  EXHIBIT A


                                                   DALY & BLACK, P.C.

                                                   February 15, 2019

                                                                            Via Facsimile (309) 766-4655

          State Farm Lloyds
          Claims Department--             ---
          P.O. Box 799100
          Dallas, TX 75379-9100

          RE:       Insured:                Joe R. Reyes
                    Your Claim No.:         53-1257-T94
                    Policy No.:             53ER16844

           Dear State Farm:

                   This letter will serve as notice under TEX. INS. CODE § 542A.003 of your
           insured's intent to file a claim against you under Sections 541, 542, and 542A of the Texas
           Insurance Code. Because the insurance industry recently passed laws very favorable to its
           own interests, we are required to provide this notice by law and before our firm has had an
           opportunity to fully discover all facts and damages related to the claim.

                   Given the extensive damages caused by Hurricane Harvey, and the sheer quantity
           of claims our firm has been asked to handle for Texas homeowners and businesses, it is
           particularly difficult at this time, before completing our investigation, which requires
           review of documents in your possession, to provide a notice that is one-hundred-percent
           accurate with respect to the damages sought. The damages set out herein will likely
           increase once our firm has received information from you and engaged experts and other
           consultants to assess the full scope of damages related to this claim, and particularly those
           that you ignored. Therefore, this notice is preliminary in nature and should not be
           construed as a demand, settlement offer, or other offer or compromise of our client's claim.

           Statement of acts/omissions iziving rise to the claim:

                     Joe R. Reyes made a claim for damages caused by Hurricane Harvey.

                    Mr. Reyes's property was damaged extensively during Hurricane Harvey. The
           damages are likely to increase in the future because you failed to adequately pay the claim
           so that the property could be fully repaired.

                   You sent an adjuster to adjust the claim who was either inadequately trained, or
           intentionally ignored the danages that were present. Also, the adjuster you assigned failed
           to spend the appropriate amount of time necessary to identify the damages at issue. Mr.


2211 Norfolk St.   I Svite 800 1   Nouston. TX   77098   1 Main: 713-6.`"a5-1405 1 FaX, 713-655-1587 1 www.daly6lock.com
       Case 3:19-cv-00367 Document 1-2 Filed on 10/22/19 in TXSD Page 9 of 27


                                             EXHIBIT A
         Reyes disagrees with the outcome of your damage assessment. Clearly, your adjuster
         overlooked much of the damage caused by Hurricane Harvey and failed to report it. As a
         result, the adjustment was flawed and you vastly underpaid the claim.

                You are liable to Mr. Reyes for one or more of the following violations of the Texas
         Insurance Code:

                 1)      Misrepresenting and/or failing to discuss with Mr. Reyes pertinent facts or
                         policy provisions relating to coverage as an issue, in violation of TEX. INS.                         --
                                                         -   -     -    -- -    -   --    -    -    -              --    ---
                ---    --CODE §- 541.060(a)(1); --

                 2)      Failing to attempt in good faith to effectuate a prompt, fair, and equitable
                         settlement of a claim with respect to which your liability has become
                         reasonably clear, in violation of TEX. INS. CODE § 541.060(a)(2);

                 3)      Failing to promptly provide to Mr. Reyes a reasonable explanation of the
                         basis in the policy, in relation to the facts or applicable law, for your denial
                         of the claim or offer of a compromise settlement of a claim in violation of
                         TEX. INS. CODE § 541.060(a)(3);

                 4)      Refusing to pay the claim without conducting a reasonable investigation
                         with respect to the claim in violation of TEX. INS. CODE § 541.060(a)(7);

                 5)      Misrepresenting the insurance policy by:

                         a)      making untrue statements of fact in violation of TEX. INS.             CODE
                                 § 541.061(1);

                         b)      failing to state a material fact necessary to make other statements
                                 made not misleading, considering the circumstances under which
                                 the statements were made in violation of TEX. INS. CODE §
                                 541.061(2);

                         c)      making statements in a manner that would mislead a reasonably
                                 prudent person to a false conclusion of a material fact in violation of
                                 TEX. INS. CODE § 541.061(3); and

                         d)      inaking a material misstatement of law in violation of TEX. INS.
                                 CODE § 541.061(4)
         Inspection of premises:

                 Not later than the 30th day after receiving this notice, you shall be entitled to inspect
         the premises. If you wish to do so, you must make your request in writing, to our firm, so
         that we may coordiiiate your iiispection with the property owner. You shall be permitted
         to inspect, photograph, and evaluate, in a reasonable manner, and at a reasonable time, the




2211 Norfolk St. I Suite 800 1 Noustan. Th' 77098   1   Main: 713-65.5-1405   1   Fax: 713-655-1587 1 www,clalyEilor_k.corn
          Case 3:19-cv-00367 Document 1-2 Filed on 10/22/19 in TXSD Page 10 of 27


                                                EXHIBIT A
             premises made the basis of this claim. If reasonably possible, the inspection, photography,
             and evaluation, must be completed not later than the 60th day after receiving this notice.
             Destructive testing shall not be permitted without first obtaining our written consent, and
             on all future matters related to this claim, you are instructed to communicate with us
             directly, and cease direct communications with our client.

                      However, sending us a foi-m inspection demand does not entitle you to schedule the
             inspection at any time, including after we have filed suit. Your inspection and evaluation
             must be completed within sixty days of this letter. To take advantage of your right to inspect
-     -      our client's property, you need to make a wriffen demand to our office and then call our
             office at (713)655-1405 to schedule your inspection. It is not our duty to schedule your
             inspection or call your automated system to inquire into when you wish to inspect our
             client's property.

                      We wish to make this clear because, lately, insurers are sending our office written
             inspection demands and then waiting months to schedule their inspection, often times
             several months after we have filed suit. In other instances, insurers are providing our office
             with a written demand for an inspection and demanding that our office call an automated
             number to schedule the insurer's inspection. Our calls to insurers' automated numbers
             almost always go unanswered. In some instances, it appears this is done to provide the
             insurer with two litigation inspections with their lawyers and the opportunity to abate the
             case after we file suit. You will not be provided with a pre-suit inspection after we have
             filed suit. We will do our best to work with you, but it is ultimately your responsibility to
             call us to ensure your inspection is scheduled and completed within the next sixty days. If
             you do not demand in writing, schedule, and complete your inspection within the next sixty
             days, we will consider your request untimely and we will show this notice to the Court at
             a later date so they are aware that you were provided clear instructions on how to schedule
             your inspection and you chose not to comply.

             Specific amount alleged to be owed:

                    $ 86,400.00 in actual damages (less any amounts you paid, if any, and any
             applicable deductible).

                     It is likely that the damages ultimately sought at trial will be well in excess of the
             damages that have been identified to date because our investigation is not complete, and
             because it is your company's standard practice not to provide the insured a complete copy
             of the current policy, we do not yet know the full extent of coverages. For example,
             additional amounts may be owed for damages such as cosmetic damage, matching issues,
             business interruption, additional living expenses, increased cost of reconstruction, code
             upgrades, debris removal, or other such items. These are likely available to our client in
             amounts far in excess of what you have agreed to pay, and will ultimately be added to the
             amount of damages sought once our review of the damages owed under the policy is
             complete.




    2211 Norfolk St. I Suite 800 1 Nouston. TX 77098 1 Main: 713-655-1405 1 Fax: 713-655-1587 1 www.daly6lack.com
               Case 3:19-cv-00367 Document 1-2 Filed on 10/22/19 in TXSD Page 11 of 27


                                                       EXHIBIT A
                          $ 6,800.00 for attorney's fees to date. This amount does not represent the
                  "reasonable and necessary" fees that are owed in this case, because as explained below,
                  our client signed a contingent fee agreement. Nevertheless, as required by Texas law, the
                  amount set forth herein is based on our firm multiplying the number of hours actually
                  worked, as of the date this notice is given, and as reflected in contemporaneously kept time
                  records, by an hourly rate that is customary for similar legal services.

                           TOTAL: $ 93,200.00 (less any amounts paid and any applicable deductible), plus
                  interest. Please note that the reasonable and necessary attorney's fees recoverable by Texas
    —     -       law -will -increase as attonleys-spend-tinie on this file, includirig time spent over the next 60
                  days.

                         To the extent that written notice of the claim is required either under the policy, or
                  by law, in order to be entitled to any benefit whatsoever, this letter is intended to provide
                  such notice to the extent it has not already been adequately given.

                          To our knowledge, you have not asked our client to provide a proof of loss. If you
                  require a proof of loss, please let us know immediately and coordinate the effort through
                  our offices, or we will consider the failure to do so a waiver.

                         A copy of this notice is contemporaneously being provided to our client, as required
                  by Texas law.

                          The level of detail in this notice letter is largely the result of House Bill 1774, also
                  known as the "hail bill," which was passed in September 2017 by the insurance lobby. It
                  does not just apply to hail claims, but rather any lawsuit against an insurance company
                  related to any claim for damages caused by a"force of nature." Hurricanes are included.
                  Unfortunately, it places more restrictions and hurdles on policyholders who have no choice
                  but to sue insurance companies.

                          One of those hurdles is that if the damages set forth in this notice are too high, or
                  exaggerated, the attorneys' fees our client recovers at the end of the day are reduced or
                  eliminated. Meaning if the client guesses too high, in this notice letter, the client may not
                  recover attorneys' fees and is not made whole. Because we do not wish to punish the client,
                  and are duty-bound to try and make our clients whole, our initial notice of damages always
                  errs on the side of being low and conservative.

                          Another one of the hurdles created by the new law is that the fees we claim are
                  owed in this notice must be calculated "by multiplying the number of hours actually
—                 worked by our attorneys and paralegals as of the date this notice is given and as reflected
                  in contemporaneously kept time records, by an hourly rate that is customary for similar
                  legal services." Unlike insurance defense firms, our firm does not bill by the hour or send
                  invoices to clients like Mr. Reyes. Most of our clients do not have the financial resources
                  of a company like State Farm Lloyds and cannot pay a lawyer by the hour. Thankfully,
                  Texas allows clients to hire firms on a contingent fee basis, and recover those fees if they
                  are successful in litigation. Mr. Reyes signed a contingent fee contract with our firm,




        2211 Norrfolk St. I Suite 800 1 I-louston. TX 77098 1 Main: 713-655-14.05   1   Fax: 713-655-1587   1   www.clolyblock.com
       Case 3:19-cv-00367 Document 1-2 Filed on 10/22/19 in TXSD Page 12 of 27


                                                EXHIBIT A
         meaning a portion of any recovery in this case is paid to our firm, then expenses are
         deducted, then Mr. Reyes receives the balance. Needless to say, even if a settlement offer
         were extended today, that included the attorney's fees on an hourly basis as set out in this
         notice, it would fall short of making our client whole.

                  In other words, we cannot and will not resolve this dispute for the amount of
         damages and fees listed above. The figure does not necessarily include all of the damages
         to which our client is entitled, including damages covered under the policy, consequential
         damages incurred as a result of your failure to timely pay the claim, prompt payment
         interest, reasonable and necessary attorney's fees, and treble damages for bad faith conduct.
         All of these items need to be taken into account in determining the settlement value of the
         claim. If you are interested in settling this claim before we file suit feel free to call our
         office and we will be happy to engage in settlement negotiations.

                  We understand that under the new Texas laws you may ultimately show this notice
         letter to a judge and jury. Unfortunately, the new insurance-friendly Texas laws do not
         also permit us to show a jury your company's lowball settlement offers, or other related
         settlement discussions, including our efforts to try and settle the case with your company.
         A jury should know that our client would accept a reasonable settlement offer today. In
         fact, we would prefer that above litigating the case. If, however, a jury ever comes to see
         this notice letter, it will only be because your company chose to continue its course in
         unreasonably delaying, denying, or underpaying the claim, and we had no option other than
         to litigate the case before a jury of our peers. Because our firm is not paid by the hour, it
         is never in our interest, or our client's interest, to unnecessarily drag out litigation.

                 Mr. Reyes does not wish to litigate this matter, and would simply like to receive
          compensation for the damages and move on. However, if a satisfactory resolution is not
          reached in 60 days, Mr. Reyes intends to file a lawsuit.

                  We encourage insurers to try and reach fair resolutions in these cases early, and
          before discovery and protracted litigation make it economically impractical or impossible
          for our clients to do so. Therefore, we welcome your efforts to resolve this case now,
          instead of years down the road.

                  If you have any questions or comments, please feel free to give me a call.


                                                               Sincerely,

                                                               /s/Andrew Taylor

                                                               Andrew Taylor




2211 Norfolk St. I Suite 800   1   14ouston. TX 77098   1   Main: 713-655-1405 1 Fax: 713-655-1587   1   www.dalyblaak.00m
              Case 3:19-cv-00367 Document 1-2 Filed on 10/22/19 in TXSD Page 13 of 27




                                                          EXHIBIT A



                                                                                                                         null / ALL
                                                                                                     Transmittal Number: 20439816
Notice of Service of Process                                                                            Date Processed: 09/25/2019

Primary Contact:           State Farm Enterprise SOP
                           Corporation Service Company- Wilmington, DELAWARE
                           251 Little Falls Dr
                           Wilmington, DE 19808-1674

Entity:                                       State Farm Lloyds
                                              Entity ID Number 3461674
Entity Served:                                State Farm Lloyds
Title of Action:                              Joe Reyes vs. State Farm Lloyds
Document(s) Type:                             Citation/Petition
Nature of Action:                             Contract
Court/Agency:                                 Galveston County District Court, TX
Case/Reference No:                            19-CV-1518
Jurisdiction Served:                          Texas
Date Served on CSC:                           09/24/2019
Answer or Appearance Due:                     10:00 a.m. on the Monday next following the expiration of 20 day after served
                                              citation
Originally Served On:                         CSC
How Served:                                   Personal Service
Sender Information:                           Noah M. Wexler
                                              713-222-3800

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com
          Case 3:19-cv-00367 Document 1-2 Filed on 10/22/19 in TXSD Page 14 of 27


                                                        EXHIBIT
                                                          CITATIONA
                                                           THE STATE OF TEXAS
                                                                                                Cause No.: 19-CV-1518
JOE REYES VS. STATE FARM LLOYDS
                                                                                                lOth Dist,~~ct~~rt;~f 'G~veston®unty
                                                                                                           ~,J
TO:     State Farm Lloyds                                                                                  ~~/ I~~R/ E
        By serving its Registered Agent Corporation Service Company                                  BY: f—ee PSC:
        211 East 7th Street, Suite 620
        Austin, Texas 78701-3218
                                                                                                       ATX Process, LLC

GREETINGS: YOU HAVE BEEN SUED. You may employ an attorney. If you or your attorney do not file a written answer with the Clerk
who_issued this citation by_10:00 a.m. on_the Monday next following the expiration of twenty days from_the date you were served this
citation and petition/motion, a default judgment may be taken against you.
Said written answer may be filed by mailing same to: District Clerk's Office, 600 59th Street, Suite 4001, Galveston, Texas 77551-2388.
The case is presently pending before the 10th District Court of Galveston County sitting in Galveston, Texas, and the Original Petition -
OCA was filed August 22, 2019. It bears cause number 19-CV-1518 and see the attached petition/motion for named parties to the suit.

Issued and given under my hand and the seal of said court at Galveston, Texas, on this the 23rd day of August, 2019.

Issued at the request of:                                                                      John D. Kinard, District Clerk
Noah M Wexler                                              o ~,ocT co&                         Galveston County, Texas
                                                            \y
6009 Memorial Drive
                                                           w             *
Houston TX 77007                                          0              ~              By:
                                                          c+                                          •              ~I
                                                           v
                                                                 uco~N~                        Robin Gerhardt, Deputy

SEE ATTACHED STATUS CONFERENCE FORM
NOTE: Status Conference set: 11/14/19 at 9:00 am
                                                        OFFICER/AUTHORIZED RETURN
Came to hand on the           day of                       20_ at          o'clock _ M. and executed
                                                                                             in                        County, Texas , on
the         day of                     , 20_ at           o'clock _m, by delivering to                                                  in
person a true copy of this Citation together with the accompanying           copy(ies) of the Petition attached thereto and I endorsed on
said copy of the Citation the date of delivery. To certify which I affix my hand officially this the      day of
                          , 20



Fee-Serving:
                                                                                       Sheriff/Constable
Amount:                                                                                                           County, Texas

                                                                 BY:
                                                                             Authorized Person/Deputy Signature

On this day personally appeared                                      , known to me to be the person whose signature appears on the

foregoing return, personally appeared. After being duly sworn by me, he/she stated that this citation was executed by him/her in the
exact manner recited on the return.

Sworn to and subscribed before me, on this                  day of                                           20



                                                                       Notary Public
         Case 3:19-cv-00367 Document 1-2 Filed on 10/22/19 in TXSD Page 15 of 27


                                               EXHIBIT A
     This form has been revised due to the data provided on the OCA Civil Case Information Sheet that is
  required to be filed with every new suit. The OCA Civil Case Information Sheet is available on our website.


          The District Courts of Galveston County, Texas Status Conference Notice

                                     Please calendar this event
          All Status Conferences will be set for Thursdays (subject to exceptions for county holidays)
         Court Name             Status Conference Time                      Court Phone Number
 10th District Court                  @ 9:00 A.M.               409-766-2230        Fax       409-770-5266
 56th District Court                  @ 9:30 A.M.               409-766-2226        Fax       409-770-5264
122"d-District-Court ---       --- -@-9:30 A.-M.               409=766-2275         Fax       409-770-6265
 212th District Court                 @ 9:00 A.M.               409- 766-2266       Fax       409-765-2610
 405th District Court                @ 10:00 A.M.               409-765-2688        Fax       409-765-2689


                             Date: 11/14/2019 set in the 10th District Court
 Case Number: 19-CV-1518
 Case Style: Joe Reyes vs. State Farm Lloyds
 Helpful Information: Please visit our website at http://www.palvestoncountytx.gov/dc

 FA Q

 Forms
 Fee Schedules
 Remote Access to on-line case record searches
 Contact and Mailing information
 Passport Services
 E Filing lnformation
 E Juror- online juror registration
 Notice: If this case is filed as an expedited action pursuant to Rule 169 of the Texas Rules of Civil Procedure,
 please contact the Court to inform them of the same as soon as possible.


                            JOHN D. K/NARD, District Clerk, Galveston County, Texas
        District Clerk Personnel proudly serving our customers, community, and supporting the Judiciary
                                                                            Filed: 9/24/2019 2:43 PM
      Case 3:19-cv-00367 Document 1-2 Filed on 10/22/19 in TXSD Page 16 of 27
                                                                      JOHN D. KINARD - District Clerk
                                                                                              Galveston County, Texas
                                                                                               Envelope No. 37080508

                                        EXHIBIT A
                                                                                                   By: Valerie Millican
                                                                                                   9/24/2019 2:55 PM

                                     CAUSE NO. 19-CV-1518

JOE REYES                                         §
PLAINTIFF                                         §
                                                  §
VS.                                               §                        IN THE 10th District Court
                                                  §
STATE FARM LLOYDS                                                         GALVESTON COUNTY, TX
                                                  §
DEFENDANT
                                                  §
                                                  §
                                                  §
                                                  §

                                      RETURN OF SERVICE


ON Tuesday, September 24, 2019 AT 9:49 AM
CITATION, THE DISTRICT COURTS OF GALVESTON COUNTY, TEXAS STATUS CONFERENCE NOTICE,
PLAINTIFF'S ORIGINAL PETITION, LETTER DATED FEBRUARY 15, 2019, PLAINTIFF’S FIRST SET OF
INTERROGATORIES, REQUESTS FOR PRODUCTION, AND REQUESTS FOR ADMSSION TO
DEFENDANT for service on STATE FARM LLOYDS C/O REGISTERED AGENT CORPORATION SERVICE
COMPANY came to hand.

ON Tuesday, September 24, 2019 AT 12:25 PM, I, ERIN CUPPETT, PERSONALLY
DELIVERED THE ABOVE-NAMED DOCUMENTS TO: STATE FARM LLOYDS C/O REGISTERED
AGENT CORPORATION SERVICE COMPANY, by delivering to Samantha Guerra, 211 EAST 7TH
STREET SUITE 620, AUSTIN, TRAVIS COUNTY, TX 78701.

My name is ERIN CUPPETT. My address is 7421 BURNET ROAD NO. 501, AUSTIN, TX 78757. I am a
private process server certified by the Texas Judicial Branch Certification Commission (PSC 13350,
expires 12/31/2019). My date of birth is 11/16/1983. I am in all ways competent to make this
statement, and this statement is based on personal knowledge. I am not a party to this case and
have no interest in its outcome. I declare under penalty of perjury that the foregoing is true and
correct.

Executed in TRAVIS COUNTY, TX on Tuesday, September 24, 2019 AT 12:25 PM.

/S/ ERIN CUPPETT




19-CV-1518

Doc ID: 266885_1
              Case 3:19-cv-00367 Document 1-2 Filed on 10/22/19 in TXSD Page 17 of 27

                                                              CITATION
                                                         EXHIBIT        A
                                                         THE STATE OF TEXAS
                                                                                           Cause No.: 19‐CV‐1518
JOE REYES VS. STATE FARM LLOYDS
                                                                                           10th District Court of Galveston County

TO:     State Farm Lloyds
        By serving its Registered Agent Corporation Service Company
        211 East 7th Street, Suite 620
        Austin, Texas 78701‐3218

GREETINGS: YOU HAVE BEEN SUED. You may employ an attorney. If you or your attorney do not file a written answer with the Clerk
who issued this citation by 10:00 a.m. on the Monday next following the expiration of twenty days from the date you were served this
citation and petition/motion, a default judgment may be taken against you.
Said written answer may be filed by mailing same to: District Clerk's Office, 600 59th Street, Suite 4001, Galveston, Texas 77551‐2388.
The case is presently pending before the 10th District Court of Galveston County sitting in Galveston, Texas, and the Original Petition ‐
OCA was filed August 22, 2019. It bears cause number 19‐CV‐1518 and see the attached petition/motion for named parties to the suit.

Issued and given under my hand and the seal of said court at Galveston, Texas, on this the 23rd day of August, 2019.

Issued at the request of:                                                                 John D. Kinard, District Clerk
Noah M Wexler                                                                             Galveston County, Texas
6009 Memorial Drive
Houston TX 77007                                                                   By:

                                                                                          Robin Gerhardt, Deputy

SEE ATTACHED STATUS CONFERENCE FORM
NOTE: Status Conference set: 11/14/19 at 9:00 am
                                                      OFFICER/AUTHORIZED RETURN
Came to hand on the           day of                    , 20 at            o'clock    . M. and executed at _________________________
________________________________________________________________________ in ____________________County, Texas , on
the        day of                     , 20 at           o'clock     m, by delivering to_______________________________________, in
person a true copy of this Citation together with the accompanying _____ copy(ies) of the Petition attached thereto and I endorsed on
said copy of the Citation the date of delivery. To certify which I affix my hand officially this the     day of
____________________, 20___.

Fee‐Serving: ________                                           _________________________________________
                                                                               Sheriff/Constable
Amount: ________                                                ____________________________________ County, Texas

                                                                BY: _________________________________________
                                                                          Authorized Person/Deputy Signature

On this day personally appeared _______________________________, known to me to be the person whose signature appears on the
foregoing return, personally appeared. After being duly sworn by me, he/she stated that this citation was executed by him/her in the
exact manner recited on the return.

Sworn to and subscribed before me, on this                day of                                        20


                                                                   Notary Public
     Case 3:19-cv-00367 Document 1-2 Filed on 10/22/19 in TXSD Page 18 ofFiled:
                                                                     JOHN 27    10/11/2019 10:02 AM
                                                                          D. KINARD - District Clerk
                                                                                                    Galveston County, Texas
                                                                                                     Envelope No. 37577853
                                                                                                         By: Valerie Millican
                                           EXHIBIT A                                                    10/11/2019 2:19 PM

                                      &$86(12&9

-2(5(<(6                                                        ,17+(',675,&7&28572)
                                                   
96                                                           *$/9(67,21&2817<7(;$6
                                                   
67$7()$50//2<'6                                                    7+-8',&,$/',675,&7


               '()(1'$1767$7()$50//2<'6¶25,*,1$/$16:(5

727+(+2125$%/(-8'*(2)6$,'&2857

      'HIHQGDQW67$7()$50//2<'6 KHUHLQDIWHU³6WDWH)DUP´ ILOHVLWV2ULJLQDO$QVZHU

WRWKHDOOHJDWLRQVFRQWDLQHGLQ3ODLQWLII¶V3HWLWLRQDQGDOOVXEVHTXHQWDPHQGHGRUVXSSOHPHQWDO

SHWLWLRQVILOHGDJDLQVWLWDQGZRXOGVKRZDVIROORZV

                                                 ,
                                     *(1(5$/'(1,$/
                                                  
             6WDWH)DUPJHQHUDOO\GHQLHVDOORIWKHPDWHULDODOOHJDWLRQVFRQWDLQHGLQ3ODLQWLII¶V

2ULJLQDO3HWLWLRQDQGDQ\DPHQGPHQWVWKHUHWRDQGGHPDQGVVWULFWSURRIWKHUHRIDVDOORZHGXQGHU

WKHODZVRIWKH6WDWHRI7H[DV%\WKLVJHQHUDOGHQLDO6WDWH)DUPZRXOGUHTXLUH3ODLQWLIIVWRSURYH

HYHU\IDFWWRVXSSRUWWKHFODLPVLQ3ODLQWLIIV¶2ULJLQDO3HWLWLRQDQGDQ\DPHQGPHQWVWKHUHWRE\D

SUHSRQGHUDQFHRIWKHHYLGHQFH

                                             ,,
                                        '()(16(6
                                              
            3ROLF\&RYHUDJH3URYLVLRQV8QGHUWKH,QVXULQJ$JUHHPHQW3ODLQWLIIEHDUVWKH

EXUGHQ WR SURYH GDPDJH UHVXOWLQJ IURP DQ RFFXUUHQFH RI DFFLGHQWDO GLUHFW SK\VLFDO ORVV WR WKH

LQVXUHGSURSHUW\GXULQJWKHSROLF\SHULRG3ODLQWLIIODFNSURRIWKDWDQ\DGGLWLRQDOGDPDJHVUHVXOWHG

IURPDQ\DFFLGHQWDOGLUHFWSK\VLFDOORVVGXULQJWKHSROLF\SHULRG

            3D\PHQW6WDWH)DUPLVHQWLWOHGWRDQRIIVHWRUFUHGLWDJDLQVW3ODLQWLII¶VGDPDJHV

LIDQ\LQWKHDPRXQWRIDOOSD\PHQWV6WDWH)DUPKDVPDGHWRRURQEHKDOIRI3ODLQWLII¶VXQGHUWKH
    Case 3:19-cv-00367 Document 1-2 Filed on 10/22/19 in TXSD Page 19 of 27


                                            EXHIBIT A
3ROLF\LQFRQQHFWLRQZLWKWKHGDPDJHVDQGWKHLQVXUDQFHFODLPWKDWJLYHULVHWR3ODLQWLII¶VFODLPV

LQWKLVODZVXLW

             'HGXFWLEOH2IIVHW6WDWH)DUPLVHQWLWOHGWRRQRIIVHWRUFUHGLWDJDLQVW3ODLQWLII¶V

GDPDJHVLIDQ\LQWKHDPRXQWRI3ODLQWLII¶VGHGXFWLEOH

             /LPLWRI/LDELOLW\6WDWH)DUP¶VOLDELOLW\LIDQ\LVOLPLWHGWRWKHDPRXQWRIWKH

3ROLF\ OLPLWV XQGHU WKH VXEMHFW 3ROLF\ SXUVXDQW WR WKH ³/LPLW RI /LDELOLW\´ DQG RWKHU FODXVHV

FRQWDLQHGLQWKH3ROLF\VXHGXSRQ

             3UH([LVWLQJ'DPDJHV3ODLQWLII¶VFODLPVDUHEDUUHGLQZKROHRULQSDUWEHFDXVH

WKHGDPDJHVDQGORVVHVDOOHJHGLQ3ODLQWLII¶V3HWLWLRQQRQHEHLQJDGPLWWHGSUHH[LVWHGWKHDOOHJHG

RFFXUUHQFHRIZLQGRUZLQGGULYHQUDLQ

             1RUPDO:HDUDQG7HDU3ODLQWLII¶VFODLPVDUHEDUUHGLQZKROHRULQSDUWEHFDXVH

WKH GDPDJHV DQG ORVVHV DOOHJHG LQ 3ODLQWLII¶V 3HWLWLRQ QRQH EHLQJ DGPLWWHG ZHUH SUR[LPDWHO\

FDXVHGLQZKROHRULQSDUWE\QRUPDOZHDUDQGWHDU7KH3ROLF\VWDWHV

                              6(&7,21,±/266(6127,1685('
                                                       
                  :HGRQRWLQVXUHIRUDQ\ORVVWRWKHSURSHUW\GHVFULEHGLQ&RYHUDJH$
                     ZKLFKFRQVLVWVRIRULVGLUHFWO\DQGLPPHGLDWHO\FDXVHGE\RQHRUPRUH
                     RIWKHSHULOVOLVWHGLQLWHPVDWKURXJKQEHORZUHJDUGOHVVRIZKHWKHU
                     WKHORVVRFFXUVVXGGHQO\RUJUDGXDOO\LQYROYHVLVRODWHGRUZLGHVSUHDG
                     GDPDJHDULVHVIURPQDWXUDORUH[WHUQDOIRUFHVRURFFXUVDVDUHVXOWRI
                     DQ\FRPELQDWLRQRIWKHVH
                                                        
                     J ZHDU WHDU PDUULQJ VFUDWFKLQJ GHWHULRUDWLRQ LQKHUHQW YLFH ODWHQW
                         GHIHFWRUPHFKDQLFDOEUHDNGRZQ
                                                       
                     L PROGIXQJXVRUZHWRUGU\URW
                     
                 +RZHYHU ZH GR LQVXUH IRU DQ\ UHVXOWLQJ LWHPV D WKURXJK P XQOHVV WKH
                 UHVXOWLQJORVVLVLWVHOID/RVV1RW,QVXUHGE\WKLV6HFWLRQ
                 
                  :HGRQRWLQVXUHXQGHUDQ\FRYHUDJHIRUDQ\ORVVFRQVLVWLQJRIRQHRU
                     PRUHRIWKHLWHPVEHORZ)XUWKHUZHGRQRWLQVXUHIRUORVVGHVFULEHGLQ
                     SDUDJUDSKV DQG  LPPHGLDWHO\ DERYH UHJDUGOHVV RI ZKHWKHU RQH RU
    Case 3:19-cv-00367 Document 1-2 Filed on 10/22/19 in TXSD Page 20 of 27


                                          EXHIBIT A
                    PRUHRIWKHIROORZLQJ D GLUHFWO\RULQGLUHFWO\FDXVHFRQWULEXWHWRRU
                    DJJUDYDWHWKHORVVRU E RFFXUEHIRUHDWWKHVDPHWLPHRUDIWHUWKHORVV
                    RUDQ\RWKHUFDXVHRIWKHORVV

                    E GHIHFWZHDNQHVVLQDGHTXDF\IDXOWRUXQVRXQGQHVVLQ

                              GHVLJQVSHFLILFDWLRQVZRUNPDQVKLSFRQVWUXFWLRQ
                                JUDGLQJFRPSDFWLRQ

                              PDWHULDOVXVHGLQFRQVWUXFWLRQRUUHSDLURU

                              PDLQWHQDQFH

                   F ZHDWKHUFRQGLWLRQV
                       
             %RQD )LGH/HJLWLPDWH 'LVSXWH  $ ERQD ILGH DQG OHJLWLPDWH GLVSXWH H[LVWV

SUHFOXGLQJ3ODLQWLII¶VUHFRYHU\RIGDPDJHVXQGHUH[WUDFRQWUDFWXDOWKHRULHVLQFOXGLQJWKHFRPPRQ

ODZGXW\RIJRRGIDLWKDQGIDLUGHDOLQJDQGIRUYLRODWLRQVRIWKH7H[DV,QVXUDQFH&RGHRUDQ\RWKHU

VWDWXWRU\RUFRPPRQODZDXWKRULW\

            1R:DLYHU3ODLQWLII¶VFODLPVDUHEDUUHGLQZKROHRULQSDUWEHFDXVH6WDWH)DUP

GLGQRWZDLYHDQ\RILWVULJKWVXQGHUWKH3ROLF\7KH3ROLF\VWDWHV³$ZDLYHURUFKDQJHRIDQ\

SURYLVLRQRIWKLVSROLF\PXVWEHLQZULWLQJE\>6WDWH)DUP@WREHYDOLG´6WDWH)DUPPDGHQRVXFK

ZDLYHULQWKLVFDVH

            &DS RQ 3XQLWLYH 'DPDJHV  7H[DV &LYLO 3UDFWLFH DQG 5HPHGLHV &RGH 6HFWLRQ

et. seq., DSSOLHVDQGSXQLWLYHGDPDJHVDZDUGHGLIDQ\DUHVXEMHFWWRWKHVWDWXWRU\OLPLWVHW

IRUWK WKHUHLQ RWKHU DSSOLFDEOH VWDWXWRU\ DXWKRULW\ DQG FRPPRQ ODZ )XUWKHU XQOHVV 3ODLQWLII

SURYHV6WDWH)DUP¶VOLDELOLW\IRUSXQLWLYHGDPDJHVDQGWKHDPRXQWRISXQLWLYHGDPDJHVLIDQ\E\

FOHDUDQGFRQYLQFLQJHYLGHQFHDQ\DZDUGRISXQLWLYHGDPDJHVZRXOGYLRODWH6WDWH)DUP¶VGXH

SURFHVVULJKWVJXDUDQWHHGE\WKH)RXUWHHQWK$PHQGPHQWWRWKH8QLWHG6WDWHV&RQVWLWXWLRQDQGE\

6HFWLRQRI$UWLFOHRIWKH7H[DV&RQVWLWXWLRQ
    Case 3:19-cv-00367 Document 1-2 Filed on 10/22/19 in TXSD Page 21 of 27


                                          EXHIBIT A
            &KDSWHU  $WWRUQH\¶V )HHV  3ODLQWLII FDQQRW UHFRYHU DWWRUQH\¶V IHHV IURP

'HIHQGDQW XQGHU &KDSWHU  RI WKH 7H[DV &LYLO 3UDFWLFH DQG 5HPHGLHV &RGH  ³$ SHUVRQ PD\

UHFRYHUUHDVRQDEOHDWWRUQH\¶VIHHVIURPDQLQGLYLGXDORUFRUSRUDWLRQLQDGGLWLRQWRWKHDPRXQWRI

DYDOLGFODLPDQGFRVWVLIWKHFODLPLVIRU  DQRUDORUZULWWHQFRQWUDFW´7H[&LY3UDF 

5HP&RGH  &KDSWHUGRHVQRWDSSO\WR6WDWH)DUPEHFDXVHLWLVDQXQLQFRUSRUDWHG

DVVRFLDWLRQRIXQGHUZULWHUVSee Fleming & Assocs., L.L.P. v. Barton6:G 7H[

$SS²+RXVWRQ>WK'LVW@SHWILOHG 


            :ULWWHQ1RWLFHRI&ODLP6WDWH)DUPVSHFLILFDOO\GHQLHVWKDW3ODLQWLIISURYLGHGLW

ZLWK ³QRWLFH RI FODLP´ SXUVXDQW WR VHFWLRQV    DQG  D  RI WKH 7H[DV ,QVXUDQFH

&RGH7KHVWDWXWHVSHFLILFDOO\VWDWHV³µ>Q@RWLFHRIDFODLP¶PHDQVDQ\ZULWWHQQRWLILFDWLRQSURYLGHG

E\DFODLPDQWWRDQLQVXUHUWKDWUHDVRQDEO\DSSULVHVWKHLQVXUHURIWKHIDFWVUHODWLQJWRWKHFODLP´

7(; ,16 &2'(  %HFDXVHZULWWHQQRWLILFDWLRQZDVQRWSURYLGHGE\3ODLQWLII KH LV

EDUUHG IURP UHFRYHULQJ XQGHU &KDSWHU  RI WKH 7H[DV ,QVXUDQFH &RGH 6WDWH )DUP DOVR

VSHFLILFDOO\GHQLHVWKDWWKH3ROLF\REOLJDWHG6WDWH)DUPWRLQIRUP3ODLQWLIIWKDWZULWWHQQRWLFHRI

WKHFODLPZDVUHTXLUHGDQG6WDWH)DUPVSHFLILFDOO\GHQLHVWKDWLWZDVXQGHUDQ\GXW\WRSURYLGH

QRWLFHUHJDUGLQJWKHDSSOLFDELOLW\RI&KDSWHUVRURIWKH7H[DV,QVXUDQFH&RGH


            &KDSWHU$6WDWH)DUPDVVHUWVWKHOLPLWDWLRQVRQWKHUHFRYHU\RIDWWRUQH\V¶

IHHVLIDQ\DVSHU7H[DV,QVXUDQFH&RGH6HFWLRQ$See 7(;,16&2'($


                                                 ,,,
                                      5,*+772$0(1'
                                                   
           6WDWH)DUPUHVHUYHVWKHULJKWWRDPHQGWKLV2ULJLQDO$QVZHUSXUVXDQWWRWKH7H[DV

5XOHVRI&LYLO3URFHGXUH
    Case 3:19-cv-00367 Document 1-2 Filed on 10/22/19 in TXSD Page 22 of 27


                                            EXHIBIT A
        :+(5()25( 35(0,6(6 &216,'(5(' 'HIHQGDQW 67$7( )$50 //2<'6

UHVSHFWIXOO\UHTXHVWVWKDWXSRQILQDOWULDODQGKHDULQJKHUHRIWKDW3ODLQWLIIWDNHQRWKLQJDQGWKDW

'HIHQGDQW UHFRYHU LWV FRVWV IHHV DQG H[SHQVHV DQG IRU VXFK RWKHU IXUWKHU UHOLHI WR ZKLFK

'HIHQGDQWPD\VKRZLWVHOIWREHMXVWO\HQWLWOHGERWKLQODZDQGDWHTXLW\

                                                5HVSHFWIXOO\VXEPLWWHG

                                                *(50(53//&
                                          

                                          %\BBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                   '$/(0³5(77´+2/,'<
                                                   6WDWH%DU1R
                                                   $PHULFD7RZHU
                                                   $OOHQ3DUNZD\6XLWH
                                                   +RXVWRQ7H[DV
                                                     7HOHSKRQH
                                                     )DFVLPLOH
                                                   UKROLG\#JHUPHUFRP

                                                $77251(<)25'()(1'$17
                                                67$7()$50//2<'6








                               
    Case 3:19-cv-00367 Document 1-2 Filed on 10/22/19 in TXSD Page 23 of 27


                                        EXHIBIT A
                                 &(57,),&$7(2)6(59,&(

        ,KHUHE\FHUWLI\WKDWDWUXHDQGFRUUHFWFRS\RIWKHIRUHJRLQJLQVWUXPHQWKDVEHHQVHUYHGRQ
DOOFRXQVHORIUHFRUGRQWKLVWKGD\RI2FWREHU
        
        1RDK0:H[OHU                                                 9,$(6(59,&(
        $512/' ,7.,1//3
        0HPRULDO'ULYH
        +RXVWRQ7H[DV
        QZH[OHU#DUQROGLWNLQFRP
        HHUYLFH#DUQROGLWNLQFRP
        
        

                                                                                             
                                          '$/(0³5(77´+2/,'<
Summary Filling                                                          Page 1 of 3
     Case 3:19-cv-00367 Document 1-2 Filed on 10/22/19 in TXSD Page 24 of 27


                              EXHIBIT A
         Envelope ID :37577853


 Case Number : 19-CV-1518


 Case Type

  Jurisdiction : Galveston County - 10th District Court               Case Category : Civil - Contract

  Case Type : Other Contract                                          Filer Type : Not Applicable

  Payment Account: File & ServeXpress CC                              Attorney : Rett Holidy

  Case Number: 19-CV-1518

  Client Matter ID: 99792                                             Date Filed: 10/11/2019 10:02:17 AM




 Parties                2

         Sending Party                           Party Type                       Name                              Address

                                                                                                         By serving its Registered Age
                                                                                                         nt, Corporation Service Comp
                                    Defendant                        State Farm Lloyds                  any , 211 East 7th Street, Suit
                                                                                                         e 620 , Austin , Texas , 78701
                                                                                                         -3218

                                     Plaintiff                        Joe Reyes




 Documents

               Filing         Filing        Original      Converted   Stamped      Optional    Document        Document
   Status                                                                                                                        Fees
               Code         Description    Document       Document    Document     Services    Category        Description

  Accepte
  d           Note to                      Answer.pd                  Answer.pd
                            Answer                                                                             Answer          $0.00
  ( 10/11/2   Clerk:                       f                          f
  019 )




https://www.fileandservetexas.com/Efile/CompleteFiling                                                                       10/14/2019
Summary Filling                                                          Page 2 of 3
     Case 3:19-cv-00367 Document 1-2 Filed on 10/22/19 in TXSD Page 25 of 27


                                        EXHIBIT
 Responsible for Filing Fees : State Farm Lloyds                       A
 Send Accepted Notifications To:

 Service Contact 6

     e-Serve         Name             Email Address           Public        Attached To             Status    Date Opened

                                     azayas@germe                          State Farm Lloy                   10/11/2019 2:4
      Yes        Amber Zayas                                   Yes                           Sent
                                     r.com                                 ds                                8:08 PM

                 Christine Herna     chernandez@g                          State Farm Lloy
       No                                                      Yes                                           Unopened
                 ndez                ermer.com                             ds

                 Cynthia Wallac      cwallace@germ                         State Farm Lloy
       No                                                      Yes                                           Unopened
                 e                   er.com                                ds

                                     jtatem@germer.                        State Farm Lloy
       No        Jim Tatem                                     Yes                                           Unopened
                                     com                                   ds

                                     e-service@arno
      Yes        Noah Wexler                                   Yes         Joe Reyes         Sent            Unopened
                                     lditkin.com

                                     windstormteam
                                                                                                             10/11/2019 10:
      Yes        Noah Wexler         @arnolditkin.co           Yes         Joe Reyes         Sent
                                                                                                             19:44 AM
                                     m




 Fees Calculation

  Allowance Charge Reason                                                                    Amount

                                    Total Provider Tax Fees($)                                $0.18

                               Total Provider Service Fees($)                                 $2.24

                                    Total Court Service Fees($)                               $0.00

                                     Total Service Tax Fees($)                                $0.00

                                  Total Filing & Service Fees($)                             $0.00

                                      Total Court Filing Fees($)                              $0.00

                                      Total Court Party Fees($)                              $0.00

                                      Total Court Case Fees($)                                $0.00

                                           Convenience Fee($)                                 $1.23




https://www.fileandservetexas.com/Efile/CompleteFiling                                                           10/14/2019
Summary Filling                                                          Page 3 of 3
     Case 3:19-cv-00367 Document 1-2 Filed on 10/22/19 in TXSD Page 26 of 27


  Allowance Charge Reason                EXHIBIT A         Amount
                                      Total Fees($)         $3.65




https://www.fileandservetexas.com/Efile/CompleteFiling                    10/14/2019
               Case 3:19-cv-00367 Document 1-2 Filed on 10/22/19 in TXSD Page 27 of 27
 Skip to Main Content Logout My Account Search Menu New Case Search Refine Search Back                        Location : Galveston County Images

                                                                  C           S
                                                                  EXHIBIT
                                                                  C           A
                                                                    N . 19-CV-1518

Joe Reyes vs. State Farm Lloyds                                                   §               Case Type:      Contract - Other
                                                                                  §               Date Filed:     08/22/2019
                                                                                  §                 Location:     10th District Court
                                                                                  §           Judicial Officer:   Neves, Kerry
                                                                                  §
                                                                                  §


                                                                      P       I

                                                                                                                       Lead Attorneys
Defendant     State Farm Lloyds                                                                                        Dale M. Rhett Holidy
               By serving its Registered Agent, Corporation                                                             Retained
              Service Company                                                                                          7136501313(W)
               211 East 7th Street, Suite 620                                                                          713-739-7420(F)
               Austin, TX 78701-3218                                                                                   rholidy@germer.com


Plaintiff     Reyes, Joe                                                                                               Noah M Wexler
                                                                                                                        Retained
                                                                                                                       713-222-3800(W)
                                                                                                                       713-222-3850(F)
                                                                                                                       nwexler@arnolditkin.com


                                                              E           O               C

           OTHER EVENTS AND HEARINGS
08/22/2019 Original Petition - OCA
             Plaintiff's Original Petition
08/22/2019 Discovery
             Plaintiff's Discovery Requests
08/22/2019 Request for Civil Service
             1 e citation to be issued. Assigned to Robin
08/22/2019 Status Conference Sheet
             Emailed to Att.
08/22/2019 Receipt Acknowledge
             S/c Notice
08/23/2019 Citation Issuance - Work Product
             Issued 1 citation @ $8.00 along with S/C sheet. Emailed to attorneys office /RG
08/23/2019 Receipt Acknowledge
             E-mail confirmation for 1 Citation
08/28/2019 Notice - From Court of Setting Date (Judicial Officer: Neves, Kerry )
             11/14/19 at 9:00 AM Status Conference
09/24/2019 Return of Service on Citation/Subpoena
             Return of Service P266885_001.pdf
10/11/2019 Original Answer
             Answer & jury demand
11/14/2019 Status Conference (9:00 AM) (Judicial Officer Neves, Kerry)
             IN-PERSON ATTENDANCE BY COUNSEL IS MANDATORY. FAILURE TO DO SO MAY RESULT IN DISMISSAL FOR WANT OF
             PROSECUTION.


                                                                      Unofficial Record
